Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Applicant’s response filed 10/2/2020 has been entered.  Examiner acknowledges the following by applicant: 
The affidavit under rule 132 filed 10/2/2020 by Stanton Gelvin has been acknowledged and fully considered.  
Claims 5-6, 8 have been amended.
Claims 9-12 are newly added. 
Notes: 
1. On 4/6/2020, applicant elected Group II, claims 5-7, without traverse, and added claim 8.  
2. Regarding claim 11, the subject matter of using CRISPR/Cas9 had not been disclosed in any of the priority applications including 15004227. Thus the priority date of claim 11 is 10/31/2018.   The priority of other claims is 11/11/2010 (Provisional Application 61412684).
In summary, claims 5-12 are examined in this office action.  Non-elected claims stand withdrawn. 
Upon further consideration, examiner recite new prior art in the office action. Thus, the rejections are non-final.  


Specification
	The specification is objected because:  
In the claims, they recite material (i.e. the gene numbers) that are not defined in the specification as being limited to the SEQ ID NOs but rather correspond to material from non-patent references (i.e. genomic databases that are modifiable and thus not static sources of information). 
For example, the specification ([0082] and [0122]) discloses: “SALK_072082 (mtf1), SALK_072083 (mtf1-4)”.  
According to www.arabidopsis.org, SALK_072082 and SALK_072083 represent mutations of Arabidopsis locus AT2G40970.  AT2G40970 has different versions and is updated timely, thus is not a static information.   

Claim Objections
Claims 5 and 12 are objected because the claims comprise the terms “mtf1-4”. 
As analyzed above, the term SALK_072083 or “mtf1-4” represents mutation of Arabidopsis locus AT2G40970 that has different versions and is not a static information.   
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material 

Claim 8 is objected for informality:
Amended claim 8 depends on claim 5.  However, claim 5 is drawn to a mutant plant, not a functional ortholog.  
Claims 8 is suggested to be amended to --- The mutant plant of claim 5, wherein the functional MTF ortholog has the amino acid sequence SEQ ID NO: 74. ---  

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5-12 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1. The scope of “hypersusceptibility to Agrobacterium transformation (hat3) phenotype” is unclear.  
In the specification, such phenotype is not defined.  In contrary, such phenotype appears to have different scopes in the specification: in [0073], such phenotype is broadly described as a disruption of putative myb-family transcription factor (MTF) that At2g40970 (a particular sequence, not a family of genes).  Therefore, the scope of “hypersusceptibility to Agrobacterium transformation (hat3) phenotype” is unclear.  
Appropriate corrections and clarifications are required.  
For compact prosecution, by BRI, such phenotype is interpreted as a phenotype of increased transformation susceptibility of any degree. 

2. The scope of “a mutation in a functional MTF ortholog encoding the myb transcription factor designated MTF in Arabidopsis” is unclear.  
In the specification, functional MTF ortholog is not defined.  
In addition, “MTF” is not defined in the specification.  In contrary, “MTF” appears to have different scopes in the specification: in [0011], MTF is described as an Arabidopsis myb transcription factor (MTF) negatively regulates plant transformation susceptibility; in [0081], MTF has a single Myb DNA-binding domain of the SHAQKYF (SEQ ID NO: 1) type that is unique to plants, and is a member of a five-gene family.  Is SEQ ID NO: 1 required in “MTF”?  Therefore, the scope of “functional MTF ortholog” is unclear.   
Furthermore, in the specification, “myb transcription factor designated MTF” is not defined.  “Designated” generally means “appointed to a specific position”.  However, the specification does not define or describe such specific position.  Thus, without defining such specific position, “myb transcription factor designated MTF” is not distinguishable from myb transcription factor.  Thus, the scope of “myb transcription factor designated MTF” is unclear.   
Therefore, the scope of “a mutation in a functional MTF ortholog encoding the myb transcription factor designated MTF in Arabidopsis” is unclear.  
Appropriate corrections and clarifications are required.  
For compact prosecution, “Orthologs” are genes in different species that evolved from a common ancestral gene.  Given “myb transcription factor” exists in plants, by BRI, “a mutation in a functional MTF ortholog encoding the myb transcription factor designated MTF in Arabidopsis” is interpreted as any mutant gene of myb transcription factor encoding a mutation of myb transcription factor in a plant.  

3. The scope of “truncated similarly to the mtf1-4 mutant in Arabidopsis” is unclear.  
According to specification ([0016]), mtf1-4 mutant in Arabidopsis is previous disclosed as mtf2 mutant in Arabidopsis in prior art.  However, “similarly” is indefinite (to what degree?). Therefore, the scope of “truncated similarly to the mtf1-4 mutant in Arabidopsis” is unclear.  
Appropriate corrections and clarifications are required.  
For compact prosecution, by BRI, “truncated similarly to the mtf1-4 mutant in Arabidopsis” is interpreted as any truncations in myb transcription factor orthologs in a plant, including the mtf1-4 mutant in Arabidopsis.  


Appropriate corrections and clarifications are required.  
Webster’s defines “mimics” as “to imitate or copy, often on a smaller scale” or “resemble closely” or “simulate”.
Thus, for compact prosecution, by BRI, “mutation mimics the Arabidopsis mtf1-4 mutation” is interpreted as “any mutation that has a similar effect on the plant as mtf1-4 does (increased transformation susceptibility)”, including the mtf1-4 mutation. 

Lacking written description
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 5-12 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claimed function is increased transformation susceptibility including hat3 phenotype.  
To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  
The specification describes the structure of SEQ ID NO: 74, an endogenous myb transcription factor (MTF) sequence in Arabidopsis.  
The specification provides example of making 4000 mutagenized plants, only the “hat3 mutation”, an insertion mutation in the 5′ untranslated region of a putative myb transcription factor (MTF) gene in Arabidopsis (At2g40970).  By sequence search, SEQ ID NO: 76, encoding sequence of SEQ ID NO: 74, is a version of At2g40970, leads to 10 fold increase in transformation 
The specification also provides example of down-regulating endogenous SEQ ID NO: 74 in Arabidopsis ([0029], [0035], Figs 14 and 20A-B), and citing prior art (of down-regulating similar genes) for the reasonable outcome for increased transformation susceptibility in the corresponding species of plant (Examples 1-3, [0090]-[0096]), also using examples to down-regulating genes (including SEQ ID NOs: 74) in Arabidopsis for increased transformation susceptibility in Arabidopsis.  
However, the specification does not describe common structure feature(s), or conservative domain, of myb transcription factor orthologs, which is (are) associated to transformation susceptibility in plants.  The specification does not describe common structure feature of the genus of mutations and truncations in a myb transcription factor, which is (are) sufficiently associated to the claimed function of increasing transformation susceptibility in plants.  
Regarding claim 10, according to specification ([0116]), applicant attempts to use bioinformatics tools like blast to obtain putative MTF orthologs in soybean and wheat.  Friedberg (Automated protein function prediction--the genomic challenge.  Brief. Bioinformatics. 7:225-242, 2006) teaches that homology-based transfer is not reliable for functional annotation even with high- alignment percentages (page 227, second column). Friedberg also teaches that identification of functionally significant sub-regions is critical to functional annotation, and that often addition, deletion, or re-shuffling of domains can lead to errors in annotation (page 227, second column; page 228, 1st paragraph). Friedberg teaches that sequence-based tools are just 
In addition, prior art does not describe common structure feature(s), or conservative domain, of myb transcription factor orthologs, which is (are) associated to transformation susceptibility in plants.  The prior art does not describe common structure feature of the genus of mutations and truncations in a myb transcription factor, which is (are) sufficiently associated to the claimed function of increasing transformation susceptibility in plants.  
For example, Gelvin (Plant Proteins Involved in Agrobacterium-Mediated Genetic Transformation. Annu. Rev. Phytopathol. 48:45–68, 2010.3) teaches using RNAi or mutation to inhibit a single myb transcription factor gene in Arabidopsis that resulted in 10 folds increase in Agrobacterium mediated transformation.  However, the mutation was unspecified (p60, right col, 2nd para).  Gelvin does not teach any conservative domains of the myb transcription factor gene.  In contrary, Gelvin teaches that transformation susceptibility differs greatly not only among plants, even among different cultivars of same plant species.  (p46, right col, 2nd para).  
Zhai et al (A single-repeat R3-MYB transcription factor MYBC1 negatively regulates freezing tolerance in Arabidopsis. Biochemical and Biophysical Research Communications 394, 1018–1023, 2010) teach At2g40970 sequence from Arabidopsis 100% identical to instant SEQ ID NO: 74.  Zhai et al teach making mutants of myb transcription factor (SEQ ID NO: 4) in Arabidopsis leading to increased tolerance to cold, and changed tolerance to drought and salt (p1018, abstract; p1020, fig 1).  The mutants are not likely associated to transformation susceptibility.  
Sequence of Zhai et al Against instant SEQ ID NO: 74


ID   MYBC1_ARATH             Reviewed;         248 AA.
AC   O22210;
DT   12-APR-2017, integrated into UniProtKB/Swiss-Prot.
DT   01-JAN-1998, sequence version 1.
DT   11-DEC-2019, entry version 147.
DE   RecName: Full=Transcription factor MYBC1 {ECO:0000305};
GN   Name=MYBC1 {ECO:0000303|PubMed:20331973};
GN   Synonyms=MTF1 {ECO:0000303|PubMed:24255177};
GN   OrderedLocusNames=At2g40970 {ECO:0000312|Araport:AT2G40970};
OS   Arabidopsis thaliana (Mouse-ear cress).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; malvids; Brassicales; Brassicaceae; Camelineae; Arabidopsis.
OX   NCBI_TaxID=3702;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Columbia;
RX   PubMed=10617197; DOI=10.1038/45471;
RA   Lin X., Kaul S., Rounsley S.D., Shea T.P., Benito M.-I., Town C.D.,
RA   Fujii C.Y., Mason T.M., Bowman C.L., Barnstead M.E., Feldblyum T.V.,
RA   Buell C.R., Ketchum K.A., Lee J.J., Ronning C.M., Koo H.L., Moffat K.S.,
RA   Cronin L.A., Shen M., Pai G., Van Aken S., Umayam L., Tallon L.J.,
RA   Gill J.E., Adams M.D., Carrera A.J., Creasy T.H., Goodman H.M.,
RA   Somerville C.R., Copenhaver G.P., Preuss D., Nierman W.C., White O.,
RA   Eisen J.A., Salzberg S.L., Fraser C.M., Venter J.C.;
RT   "Sequence and analysis of chromosome 2 of the plant Arabidopsis thaliana.";
RL   Nature 402:761-768(1999).
RN   [2]
RP   GENOME REANNOTATION.
RC   STRAIN=cv. Columbia;
RX   PubMed=27862469; DOI=10.1111/tpj.13415;
RA   Cheng C.Y., Krishnakumar V., Chan A.P., Thibaud-Nissen F., Schobel S.,
RA   Town C.D.;
RT   "Araport11: a complete reannotation of the Arabidopsis thaliana reference
RT   genome.";
RL   Plant J. 89:789-804(2017).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA].
RC   STRAIN=cv. Columbia;
RX   PubMed=14593172; DOI=10.1126/science.1088305;
RA   Yamada K., Lim J., Dale J.M., Chen H., Shinn P., Palm C.J., Southwick A.M.,
RA   Wu H.C., Kim C.J., Nguyen M., Pham P.K., Cheuk R.F., Karlin-Newmann G.,
RA   Liu S.X., Lam B., Sakano H., Wu T., Yu G., Miranda M., Quach H.L.,
RA   Tripp M., Chang C.H., Lee J.M., Toriumi M.J., Chan M.M., Tang C.C.,
RA   Onodera C.S., Deng J.M., Akiyama K., Ansari Y., Arakawa T., Banh J.,
RA   Banno F., Bowser L., Brooks S.Y., Carninci P., Chao Q., Choy N., Enju A.,
RA   Goldsmith A.D., Gurjal M., Hansen N.F., Hayashizaki Y., Johnson-Hopson C.,
RA   Hsuan V.W., Iida K., Karnes M., Khan S., Koesema E., Ishida J., Jiang P.X.,
RA   Jones T., Kawai J., Kamiya A., Meyers C., Nakajima M., Narusaka M.,
RA   Seki M., Sakurai T., Satou M., Tamse R., Vaysberg M., Wallender E.K.,
RA   Wong C., Yamamura Y., Yuan S., Shinozaki K., Davis R.W., Theologis A.,
RA   Ecker J.R.;
RT   "Empirical analysis of transcriptional activity in the Arabidopsis
RT   genome.";
RL   Science 302:842-846(2003).
RN   [4]
RP   FUNCTION, SUBCELLULAR LOCATION, TISSUE SPECIFICITY, INDUCTION, AND
RP   DISRUPTION PHENOTYPE.
RX   PubMed=20331973; DOI=10.1016/j.bbrc.2010.03.114;
RA   Zhai H., Bai X., Zhu Y., Li Y., Cai H., Ji W., Ji Z., Liu X., Liu X.,
RA   Li J.;
RT   "A single-repeat R3-MYB transcription factor MYBC1 negatively regulates
RT   freezing tolerance in Arabidopsis.";
RL   Biochem. Biophys. Res. Commun. 394:1018-1023(2010).
RN   [5]
RP   BIOTECHNOLOGY.
RX   PubMed=24255177; DOI=10.1126/scisignal.2004518;
RA   Sardesai N., Lee L.Y., Chen H., Yi H., Olbricht G.R., Stirnberg A.,
RA   Jeffries J., Xiong K., Doerge R.W., Gelvin S.B.;
RT   "Cytokinins secreted by Agrobacterium promote transformation by repressing

RL   Sci. Signal. 6:RA100-RA100(2013).
CC   -!- FUNCTION: Probable transcription factor that acts as a negative
CC       regulator of freezing tolerance via a CBF-independent pathway.
CC       {ECO:0000269|PubMed:20331973}.
CC   -!- SUBCELLULAR LOCATION: Nucleus {ECO:0000255|PROSITE-ProRule:PRU00625,
CC       ECO:0000269|PubMed:20331973}.
CC   -!- TISSUE SPECIFICITY: Expressed in roots, leaves, stems, petioles,
CC       filaments, stigma, pedicels, sepals, anthers, petals, and siliques.
CC       {ECO:0000269|PubMed:20331973}.
CC   -!- INDUCTION: Induced by drought, salt and abscisic acid (ABA). Down-
CC       regulated by cold. {ECO:0000269|PubMed:20331973}.
CC   -!- DISRUPTION PHENOTYPE: No visible phenotype under normal growth
CC       conditions, but mutant plants show increased tolerance to freezing.
CC       {ECO:0000269|PubMed:20331973}.
CC   -!- BIOTECHNOLOGY: Repression of MYBC1/MTF1 promotes Arabidopsis plant
CC       transformation by Agrobacterium tumefaciens.
CC       {ECO:0000269|PubMed:24255177}.
DR   EMBL; AC002409; AAB86457.1; -; Genomic_DNA.
DR   EMBL; AC004261; AAM14927.1; -; Genomic_DNA.
DR   EMBL; CP002685; AEC09908.1; -; Genomic_DNA.
DR   EMBL; AY072381; AAL62373.1; -; mRNA.
DR   EMBL; BT000098; AAN15417.1; -; mRNA.
DR   PIR; T00761; T02122.
DR   RefSeq; NP_181630.1; NM_129662.4.
DR   SMR; O22210; -.
DR   IntAct; O22210; 2.
DR   STRING; 3702.AT2G40970.1; -.
DR   PaxDb; O22210; -.
DR   EnsemblPlants; AT2G40970.1; AT2G40970.1; AT2G40970.
DR   GeneID; 818697; -.
DR   Gramene; AT2G40970.1; AT2G40970.1; AT2G40970.
DR   KEGG; ath:AT2G40970; -.
DR   Araport; AT2G40970; -.
DR   TAIR; locus:2058445; AT2G40970.
DR   eggNOG; ENOG410JU52; Eukaryota.
DR   eggNOG; ENOG411077A; LUCA.
DR   HOGENOM; HOG000238691; -.
DR   InParanoid; O22210; -.
DR   OMA; EDSEYGH; -.
DR   OrthoDB; 1234988at2759; -.
DR   PhylomeDB; O22210; -.
DR   PRO; PR:O22210; -.
DR   Proteomes; UP000006548; Chromosome 2.
DR   ExpressionAtlas; O22210; baseline and differential.
DR   GO; GO:0005634; C:nucleus; IDA:TAIR.
DR   GO; GO:0003677; F:DNA binding; IEA:UniProtKB-KW.
DR   GO; GO:0003700; F:DNA-binding transcription factor activity; ISS:TAIR.
DR   GO; GO:0006355; P:regulation of transcription, DNA-templated; TAS:TAIR.
DR   GO; GO:0009409; P:response to cold; IMP:TAIR.
DR   InterPro; IPR009057; Homeobox-like_sf.
DR   InterPro; IPR017930; Myb_dom.
DR   InterPro; IPR006447; Myb_dom_plants.
DR   InterPro; IPR001005; SANT/Myb.
DR   Pfam; PF00249; Myb_DNA-binding; 1.
DR   SUPFAM; SSF46689; SSF46689; 1.
DR   TIGRFAMs; TIGR01557; myb_SHAQKYF; 1.
DR   PROSITE; PS51294; HTH_MYB; 1.
PE   1: Evidence at protein level;
KW   DNA-binding; Nucleus; Reference proteome; Stress response; Transcription;
KW   Transcription regulation.
FT   CHAIN           1..248
FT                   /note="Transcription factor MYBC1"
FT                   /id="PRO_0000439516"
FT   DNA_BIND        102..161
FT                   /note="Myb-like GARP"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU00625"
SQ   SEQUENCE   248 AA;  27554 MW;  6C68FB068C9A35D4 CRC64;

  Query Match             100.0%;  Score 1322;  DB 1;  Length 248;
  Best Local Similarity   100.0%;  


Qy          1 MREDNPNWFLRWEEELPSPEELIPISQTLITPHLALAFQIGSPNHHLGSKRTTAIYHQKL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MREDNPNWFLRWEEELPSPEELIPISQTLITPHLALAFQIGSPNHHLGSKRTTAIYHQKL 60

Qy         61 QSSTTPTTPTPTPPPMMMNSDFGGGDSTDLGSGSIGGEPARTLKRPRLVWTPQLHKRFVD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QSSTTPTTPTPTPPPMMMNSDFGGGDSTDLGSGSIGGEPARTLKRPRLVWTPQLHKRFVD 120

Qy        121 AVGHLGIKNAVPKTIMQLMSVEGLTRENVASHLQKYRLYLRRMQGGNGNGITGGHVIVSD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AVGHLGIKNAVPKTIMQLMSVEGLTRENVASHLQKYRLYLRRMQGGNGNGITGGHVIVSD 180

Qy        181 SATDRLFASSPVPAHFLSPDYLMPPLEHSYMGKHVITQQNQVVRNLRYEDSEYGHGSMKM 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SATDRLFASSPVPAHFLSPDYLMPPLEHSYMGKHVITQQNQVVRNLRYEDSEYGHGSMKM 240

Qy        241 LKLFPAGN 248
              ||||||||
Db        241 LKLFPAGN 248

Thus, not all mutants within SEQ ID NO: 74 are associated to increased transformation susceptibility in Arabidopsis.  The mutations in the genus of “functional orthologs” are unlikely associated to increased transformation susceptibility in plants.  
Particularly regarding claim 10 
the specification provides examples of reducing expression of rice and Brassica myb transcription factor orthologs to increase transformation susceptibility (example 9, [0104]-[0114], fig 12, 17-19, 22), but does not describe the structure feature (for example, by providing SEQ ID NOs) or conservative domain that are sufficiently associated to such increase transformation susceptibility.   
The specification states that MTF orthologs from soybean and wheat were identified and are silenced. Putative orthologs were identified using bioinformatics ([0116]). However, the specification does not describe the structure feature or conservative domain that are sufficiently associated to such increase transformation susceptibility, and does not provides examples of increased transformation susceptibility. 

In addition, in prior art, the description of mutant MTF orthologs associated to increased transformation susceptibility is lacking.  For example, Davies et al (US 20080280010, published 11/13/2008) teach peptide and nucleotide sequences from Arabidopsis 100% identical to instant SEQ ID NO: 74 and SEQ ID NO: 76 (SEQ ID NOs: 7-8 of Davies et al, see 102 rejection below).  Davies et al further teach expressing myb transcription factors in rice, Brassica, soy, corn and wheat ([0109], table 25, claims 1-10).  However, the associated function is to increase oil content (claim 8).  Change of transformation susceptibility is not observed by Davies et al.  
Regarding the description of a representative number of species, SEQ ID NO: 74 is a peptide of 248 amino acids.  The deletions of 1-248 amino acids can be made in all positions, which is an extremely large number.  Applicant claims any mutations, deletions or truncations, and substitutions, in all positions of all myb transcription factors, of all plants, which is an extremely large number, and heterologous in structure.  
Thus, SEQ ID NO: 74, an endogenous sequence in Arabidopsis (a single species of plants), does not demonstrate the common structure feature associated to transformation susceptibility in all plants.  
The unspecified mutation in SEQ ID NO: 74 or mtf1-4 mutation in applicant’s example does not demonstrate the common structure feature of all mutations of SEQ ID NO: 74 and associated to the increased transformation susceptibility in Arabidopsis, not to mention in all plants, and are not sufficient to represent the genus of mutations, deletions or truncations, in all positions of all orthologs of myb transcription factors, of all plants.  
	

Claim Rejections - 35 USC § 112 and 35 USC § 101 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 6-7 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims are use claims.  
Claims recite use of a mutant of a functional ortholog of a family of myb transcription factors designated MTF in Arabidopsis.  
However, since the above claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Rejections to Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of US patent 10150969 (application 15004227).  
The instant application shares all 2 inventors with US patent No. 10150969, and Purdue Research Foundation is the Assignee for both applications. 
US patent No. 10150969 claims:
1. A method to increase transformation susceptibility in a plant selected from the group consisting of Brassica, Arabidopsis, and rice, the method comprising:
(a) down-regulating expression of endogenous genes encoding myb transcription factors in Brassica, Arabidopsis, or rice by using RNAi or trans-zeatin secretion (TZS) expressing bacteria,
wherein the myb transcription factor in Brassica is selected from the group of amino acid sequences consisting of SEQ ID NO: 71 encoded by SEQ ID NO: 78, SEQ ID NO: 72 encoded by SEQ ID NO: 79, and SEQ ID NO: 73 encoded by SEQ ID NO: 80, and combinations thereof; the myb transcription factor in Arabidopsis is SEQ ID NO: 74 encoded by SEQ ID NO: 76; and the myb transcription factor in rice is SEQ ID NO: 75 encoded by SEQ ID NO: 77, and
(b) contacting the Brassica, Arabidopsis, or rice plant having the downregulated myb transcription factor with Agrobacteria, thereby increasing transformation susceptibility.
Brassica, Arabidopsis, and rice, the method comprising:
(a) decreasing expression of a gene encoding a functional ortholog of a family of myb transcription factors designated MTF in Arabidopsis using RNAi or TZS in Brassica, Arabidopsis, and rice;
wherein the transcription factors negatively regulate plant transformation susceptibility; and
wherein the nucleic acid sequence encoding the functional ortholog is selected from the group consisting of SEQ ID NOs: 78, 79, 80 and combinations thereof in Brassica; the nucleic acid sequence encoding the functional ortholog is SEQ ID NO: 76 in Arabidopsis; and the nucleic acid sequence encoding the functional ortholog is SEQ ID NO: 77 in rice; and
(b) contacting the Brassica, Arabidopsis, or rice plant having the downregulated myb transcription factor with Agrobacteria, thereby increasing transformation susceptibility.
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
By sequence alignment, SEQ ID NOs: 74 and 76 are identical in both applications: 
SEQ ID NO: 74

US-15-004-227-74
; Sequence 74, Application US/15004227
; Publication No. US20160215294A1
; GENERAL INFORMATION
;  APPLICANT: PURDUE RESEARCH FOUNDATION
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS TO REGULATE PLANT TRANSFORMATION SUSCEPTIBILITY
;  FILE REFERENCE: 3220-246654
;  CURRENT APPLICATION NUMBER: US/15/004,227
;  CURRENT FILING DATE: 2016-01-22
;  PRIOR APPLICATION NUMBER: 13/884,480
;  PRIOR FILING DATE: 2013-05-09
;  PRIOR APPLICATION NUMBER: PCT/US2011/059944
;  PRIOR FILING DATE: 2011-11-09
;  PRIOR APPLICATION NUMBER: 61/412,684
;  PRIOR FILING DATE: 2010-11-11
;  PRIOR APPLICATION NUMBER: 61/552,127
;  PRIOR FILING DATE: 2011-10-27
;  NUMBER OF SEQ ID NOS: 83
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 74
;  LENGTH: 248
;  TYPE: PRT
;  ORGANISM: Arabidopsis thaliana
US-15-004-227-74

  Query Match             100.0%;  Score 1322;  DB 16;  Length 248;
  Best Local Similarity   100.0%;  
  Matches  248;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MREDNPNWFLRWEEELPSPEELIPISQTLITPHLALAFQIGSPNHHLGSKRTTAIYHQKL 60

Qy         61 QSSTTPTTPTPTPPPMMMNSDFGGGDSTDLGSGSIGGEPARTLKRPRLVWTPQLHKRFVD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QSSTTPTTPTPTPPPMMMNSDFGGGDSTDLGSGSIGGEPARTLKRPRLVWTPQLHKRFVD 120

Qy        121 AVGHLGIKNAVPKTIMQLMSVEGLTRENVASHLQKYRLYLRRMQGGNGNGITGGHVIVSD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AVGHLGIKNAVPKTIMQLMSVEGLTRENVASHLQKYRLYLRRMQGGNGNGITGGHVIVSD 180

Qy        181 SATDRLFASSPVPAHFLSPDYLMPPLEHSYMGKHVITQQNQVVRNLRYEDSEYGHGSMKM 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SATDRLFASSPVPAHFLSPDYLMPPLEHSYMGKHVITQQNQVVRNLRYEDSEYGHGSMKM 240

Qy        241 LKLFPAGN 248
              ||||||||
Db        241 LKLFPAGN 248

SEQ ID NO: 76

US-15-004-227-76
; Sequence 76, Application US/15004227
; Publication No. US20160215294A1
; GENERAL INFORMATION
;  APPLICANT: PURDUE RESEARCH FOUNDATION
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS TO REGULATE PLANT TRANSFORMATION SUSCEPTIBILITY
;  FILE REFERENCE: 3220-246654
;  CURRENT APPLICATION NUMBER: US/15/004,227
;  CURRENT FILING DATE: 2016-01-22
;  PRIOR APPLICATION NUMBER: 13/884,480
;  PRIOR FILING DATE: 2013-05-09
;  PRIOR APPLICATION NUMBER: PCT/US2011/059944
;  PRIOR FILING DATE: 2011-11-09
;  PRIOR APPLICATION NUMBER: 61/412,684
;  PRIOR FILING DATE: 2010-11-11
;  PRIOR APPLICATION NUMBER: 61/552,127
;  PRIOR FILING DATE: 2011-10-27
;  NUMBER OF SEQ ID NOS: 83
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 76
;  LENGTH: 747
;  TYPE: DNA
;  ORGANISM: Arabidopsis thaliana
US-15-004-227-76

  Query Match             100.0%;  Score 747;  DB 64;  Length 747;
  Best Local Similarity   100.0%;  
  Matches  747;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGAGAGAAGATAATCCAAATTGGTTCCTTAGATGGGAAGAAGAGCTTCCATCTCCAGAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGAGAGAAGATAATCCAAATTGGTTCCTTAGATGGGAAGAAGAGCTTCCATCTCCAGAA 60

Qy         61 GAACTCATCCCTATCTCTCAAACCTTAATCACTCCTCATCTAGCTCTCGCTTTCCAAATC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GAACTCATCCCTATCTCTCAAACCTTAATCACTCCTCATCTAGCTCTCGCTTTCCAAATC 120

Qy        121 GGAAGTCCTAATCATCATCTCGGATCAAAGAGAACCACCGCGATTTATCACCAGAAGCTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGAAGTCCTAATCATCATCTCGGATCAAAGAGAACCACCGCGATTTATCACCAGAAGCTT 180

Qy        181 CAATCCTCCACCACTCCAACAACTCCAACTCCAACTCCTCCACCGATGATGATGAATTCT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CAATCCTCCACCACTCCAACAACTCCAACTCCAACTCCTCCACCGATGATGATGAATTCT 240

Qy        241 GATTTCGGCGGTGGCGATTCCACGGATCTTGGTTCAGGATCAATAGGAGGAGAGCCAGCA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        301 AGAACGTTGAAACGGCCGCGTCTAGTGTGGACGCCTCAGCTACACAAACGTTTCGTGGAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AGAACGTTGAAACGGCCGCGTCTAGTGTGGACGCCTCAGCTACACAAACGTTTCGTGGAT 360

Qy        361 GCGGTTGGACACTTAGGGATCAAAAACGCAGTTCCAAAGACTATAATGCAGCTTATGAGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GCGGTTGGACACTTAGGGATCAAAAACGCAGTTCCAAAGACTATAATGCAGCTTATGAGC 420

Qy        421 GTTGAAGGATTGACTAGAGAGAACGTTGCGAGTCATCTTCAGAAATATCGTCTTTACCTT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GTTGAAGGATTGACTAGAGAGAACGTTGCGAGTCATCTTCAGAAATATCGTCTTTACCTT 480

Qy        481 AGGAGAATGCAAGGCGGGAACGGTAACGGAATCACTGGAGGACACGTCATCGTCTCTGAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AGGAGAATGCAAGGCGGGAACGGTAACGGAATCACTGGAGGACACGTCATCGTCTCTGAT 540

Qy        541 TCGGCTACTGATCGGCTATTTGCTAGCTCACCGGTTCCAGCTCATTTCTTGAGCCCGGAT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TCGGCTACTGATCGGCTATTTGCTAGCTCACCGGTTCCAGCTCATTTCTTGAGCCCGGAT 600

Qy        601 TACTTGATGCCGCCATTAGAGCATTCGTATATGGGGAAACATGTGATTACGCAGCAAAAC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TACTTGATGCCGCCATTAGAGCATTCGTATATGGGGAAACATGTGATTACGCAGCAAAAC 660

Qy        661 CAAGTGGTTCGTAATCTGAGGTATGAAGATTCGGAATATGGTCATGGTAGTATGAAGATG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CAAGTGGTTCGTAATCTGAGGTATGAAGATTCGGAATATGGTCATGGTAGTATGAAGATG 720

Qy        721 CTTAAGCTCTTCCCTGCCGGAAATTAA 747
              |||||||||||||||||||||||||||
Db        721 CTTAAGCTCTTCCCTGCCGGAAATTAA 747

	Regarding instant claims 6-7, the US patent claims the same methods, but are narrower in scope and is more specific (specific SEQ ID NOs of MTF, specific plant species, and specific down-regulating and using RNAi), than that of instant claims (a genus of functional orthologs, genus of all plants, and broadly negatively regulating).  
Regarding instant claim 5, 8, 9-10 and 12, which claim a genus of mutant plants comprising mutations that negatively regulating above functional MTF orthologs.  Given SEQ ID NO: 74 is identical in US Patent and instant application, the functional MTF orthologs are obviously the target of down-regulating in the method of the US Patent.  The method of down regulation in the plant (Brassica, Arabidopsis, or rice) of the US Patent would obviously result in the mutant plant of instant claims.  
the priority date of claim 11 is 10/31/2018), first of all, a host plant comprising a mutation effected by using CRISPR/Cas9 cannot be distinguished from other host plant comprising a mutation effected by other methods.  Second, by 2018, CRISPR is a routine method for making mutations and truncations.  For example, Billon et al (CRISPR-Mediated Base Editing Enables Efficient Disruption of Eukaryotic Genes through Induction of STOP Codons. Molecular Cell 67, 1068–1079, September 21, 2017) teach detailed method of using CRISPR/Cas9 to successfully make mutations of genes leading to stop codons that result in truncations of proteins (p1068, abstract; whole article).
Therefore, the claims are obvious over each other. 
In addition, the above product and method claims have never been restricted in instant and parent applications.  
Please note that the 35 U.S.C. 121  prohibition applies only where the Office has made a requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121  does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). 
In this case, (1) neither instant application nor the parent application was restricted between the method and product claims; and (2) instant application is a CON of US patent No. 10150969 (application 15004227).  Thus, the double patenting rejection is proper.  


	
Pre-AIA  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
Claims 5-9, 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gelvin (Agrobacterium in the Genomics Age. Plant Physiology, Vol. 150, pp. 1665–1676, 2009). 
Claim 5 is drawn to a mutant plant with hyper susceptibility to Agrobacterium transformation (hat3) phenotype due to a mutation in a functional MTF ortholog encoding the myb transcription factor designated MTF in Arabidopsis, wherein the expressed protein is truncated similarly to the mtf1-4 mutant in Arabidopsis.  
Claims 6-7 are drawn to use of a mutant of functional ortholog of a family of myb transcription factors corresponding to what is designated MTF in Arabidopsis, to increase (stable) transformation of a plant.  
Claim 8 limits he functional ortholog of claim 5 to SEQ ID NO: 74. 
Claim 9 is drawn to host plant with a mutated MTF ortholog resulting in a MTF protein that terminates at or near the site of the mutation and results in increased transformation susceptibility.  
Claim 12 limits the mutation of claim 9 to that mimics the Arabidopsis mtf1-4 mutation.

As analyzed above, hat3 phenotype is interpreted as a phenotype of increased transformation susceptibility of any degree. 

 “Truncated similarly to the mtf1-4 mutant in Arabidopsis” is interpreted as any truncations in myb transcription factor orthologs in a plant, including the mtf1-4 mutant in Arabidopsis.  
 “Mutation mimics the Arabidopsis mtf1-4 mutation” is interpreted as “any mutation that has a similar effect on the plant as mtf1-4 does (increased transformation susceptibility)”, including the mtf1-4 mutation. 

Gelvin teaches a mutant Arabidopsis plant having a mutation called hat3 mutation in hat gene (p1669, left col, 2nd para, right col, 3rd para, p1670, fig 2).  The mutation is an insertion mutation in myb transcription factor (MTF) gene (p1869, right col, 3rd para). The mutation reads on “mutant of functional ortholog of a family of myb transcription factors corresponding to what is designated MTF in Arabidopsis”. 
The mutant leads to a 10 fold more susceptible to Agrobacterium mediated transformation as compared to wild type plant (p1669, right col, 3rd para). 
Gelvin teaches that Agrobacterium mediated transformation are mostly stable (p1667, right col, 3rd to 4th para; p1668, left col, 1st to 2nd para). 
Thus, Gelvin teaches all claim limitations of claims 6-7.   
Applicant admits that SEQ ID NO: 74 is the sequence of Arabidopsis myb transcription factor, and SEQ ID NO: 76 is the encoding gene (instant specification [0037]), and admits that the 
Gelvin teaches the mtf2 mutant in a 747 base long (same as SEQ ID NO: 76 encoding SEQ ID NO: 74) myb transcription factor gene in Arabidopsis, leading to increased transformation susceptibility by 10 fold (hat3 phenotype) (p1670, figure 2). 
Thus, Gelvin teaches the mtf1-4 mutation in Arabidopsis myb transcription factor (SEQ ID NO: 74). The mutant Arabidopsis reads on mutant plant of claims 5 and 8 and host plant of claims 9 and 12.  
Thus, Gelvin teaches all the limitations of claims 5, 8- 9 and 12.  
Therefore, Gelvin et al teach all claim limitations.  


Pre-AIA  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gelvin, as applied to claim 9 above, and further in view of Davies et al (US 20080280010, published 11/13/2008, matured to US 7790954).  
Claim 9 has been analyzed above.
Claim 10 limit the host plant to rice, Brassica, wheat, maize or soybean. 

Gelvin teaches/anticipates the host plant comprising the myb transcription factor (MTF) mutation of claim 9, and teach the method of making such mutation and host plant to increase transformation susceptibility, particularly in Arabidopsis.  
Gelvin do not explicitly teach making mutations of MTF orthologs in rice, Brassica, wheat, maize or soybean.   

Gelvin additionally teach that said mtf1-4 mutant (hat3) has a T-DNA activation tag inserted into the 5’ untranslated region of an MTF gene, and teach using microarray to identify such mutants in plants, and the connection to transformation susceptibility. Gelvin also teach (large scale) screening the DNA insertion in plants and the hat3 phenotype (p1669, right col, 2nd to 4th para).  Thus, at the very least, Gelvin suggests to identify orthologs and mutants in plants other than Arabidopsis. 
Davies et al teach peptide and nucleotide sequences from Arabidopsis 100% identical to instant SEQ ID NO: 74 and SEQ ID NO: 76 (SEQ ID NOs: 7-8 of Davies et al as “HIO”), as At2g40970 (myb transcription factor) (p15, table 2). See sequence matches below.    
Davies et al further teach identifying orthologs of the myb transcription factor (SEQ ID NOs 7-8 of Davies et al of Arabidopsis) in plants ([0063]), and suggest to make mutants of the HIO genes to generate altered phenotype ([0100]).  
Specifically, Davies et al teach modifying HIO sequence in rice, Brassica, soy, corn and wheat cells to alter phenotype ([0017]) and expressing myb transcription factors including SEQ ID NO: 8 of Davies et al) and orthologs thereof in rice, Brassica, soy, corn and wheat ([0109], table 25, claims 1-10).  
Therefore, one ordinary skill in the art would have realized that myb transcription factor (MTF) is negatively related to transformation susceptibility in Arabidopsis and other plants as taught by Gelvin et al, and been motivated to screen and identify MTF orthologs and 
Therefore the invention would have been obvious to one ordinary skill in the art. 
Against instant SEQ ID NO: 74 by Davies et al

US-11-958-113-8
; Sequence 8, Application US/11958113
; Publication No. US20080280010A1
; GENERAL INFORMATION
;  APPLICANT: Agrigenetics, Inc.
;  APPLICANT:Davies, John  P.
;  APPLICANT:Ng, Hein Tsoeng
;  TITLE OF INVENTION: GENERATION OF PLANTS WITH ALTERED OIL, PROTEIN, OR FIBER CONTENT
;  FILE REFERENCE: 7896-80249-02
;  CURRENT APPLICATION NUMBER: US/11/958,113
;  CURRENT FILING DATE: 2007-12-17
;  PRIOR APPLICATION NUMBER: 60/870,345
;  PRIOR FILING DATE: 2006-12-15
;  PRIOR APPLICATION NUMBER: 60/870,353
;  PRIOR FILING DATE: 2006-12-15
;  PRIOR APPLICATION NUMBER: 60/870,355
;  PRIOR FILING DATE: 2006-12-15
;  PRIOR APPLICATION NUMBER: 60/870,357
;  PRIOR FILING DATE: 2006-12-15
;  NUMBER OF SEQ ID NOS: 18
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 8
;  LENGTH: 248
;  TYPE: PRT
;  ORGANISM: Arabidopsis Thaliana
US-11-958-113-8

  Query Match             100.0%;  Score 1322;  DB 7;  Length 248;
  Best Local Similarity   100.0%;  
  Matches  248;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MREDNPNWFLRWEEELPSPEELIPISQTLITPHLALAFQIGSPNHHLGSKRTTAIYHQKL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MREDNPNWFLRWEEELPSPEELIPISQTLITPHLALAFQIGSPNHHLGSKRTTAIYHQKL 60

Qy         61 QSSTTPTTPTPTPPPMMMNSDFGGGDSTDLGSGSIGGEPARTLKRPRLVWTPQLHKRFVD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QSSTTPTTPTPTPPPMMMNSDFGGGDSTDLGSGSIGGEPARTLKRPRLVWTPQLHKRFVD 120


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AVGHLGIKNAVPKTIMQLMSVEGLTRENVASHLQKYRLYLRRMQGGNGNGITGGHVIVSD 180

Qy        181 SATDRLFASSPVPAHFLSPDYLMPPLEHSYMGKHVITQQNQVVRNLRYEDSEYGHGSMKM 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SATDRLFASSPVPAHFLSPDYLMPPLEHSYMGKHVITQQNQVVRNLRYEDSEYGHGSMKM 240

Qy        241 LKLFPAGN 248
              ||||||||
Db        241 LKLFPAGN 248

Against instant SEQ ID NO: 76 by Davies et al

US-11-958-113-7
; Sequence 7, Application US/11958113
; Publication No. US20080280010A1
; GENERAL INFORMATION
;  APPLICANT: Agrigenetics, Inc.
;  APPLICANT:Davies, John  P.
;  APPLICANT:Ng, Hein Tsoeng
;  TITLE OF INVENTION: GENERATION OF PLANTS WITH ALTERED OIL, PROTEIN, OR FIBER CONTENT
;  FILE REFERENCE: 7896-80249-02
;  CURRENT APPLICATION NUMBER: US/11/958,113
;  CURRENT FILING DATE: 2007-12-17
;  PRIOR APPLICATION NUMBER: 60/870,345
;  PRIOR FILING DATE: 2006-12-15
;  PRIOR APPLICATION NUMBER: 60/870,353
;  PRIOR FILING DATE: 2006-12-15
;  PRIOR APPLICATION NUMBER: 60/870,355
;  PRIOR FILING DATE: 2006-12-15
;  PRIOR APPLICATION NUMBER: 60/870,357
;  PRIOR FILING DATE: 2006-12-15
;  NUMBER OF SEQ ID NOS: 18
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 7
;  LENGTH: 1146
;  TYPE: DNA
;  ORGANISM: Arabidopsis Thaliana
US-11-958-113-7

  Query Match             100.0%;  Score 747;  DB 31;  Length 1146;
  Best Local Similarity   100.0%;  
  Matches  747;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGAGAGAAGATAATCCAAATTGGTTCCTTAGATGGGAAGAAGAGCTTCCATCTCCAGAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        178 ATGAGAGAAGATAATCCAAATTGGTTCCTTAGATGGGAAGAAGAGCTTCCATCTCCAGAA 237

Qy         61 GAACTCATCCCTATCTCTCAAACCTTAATCACTCCTCATCTAGCTCTCGCTTTCCAAATC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        238 GAACTCATCCCTATCTCTCAAACCTTAATCACTCCTCATCTAGCTCTCGCTTTCCAAATC 297

Qy        121 GGAAGTCCTAATCATCATCTCGGATCAAAGAGAACCACCGCGATTTATCACCAGAAGCTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        298 GGAAGTCCTAATCATCATCTCGGATCAAAGAGAACCACCGCGATTTATCACCAGAAGCTT 357

Qy        181 CAATCCTCCACCACTCCAACAACTCCAACTCCAACTCCTCCACCGATGATGATGAATTCT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        358 CAATCCTCCACCACTCCAACAACTCCAACTCCAACTCCTCCACCGATGATGATGAATTCT 417

Qy        241 GATTTCGGCGGTGGCGATTCCACGGATCTTGGTTCAGGATCAATAGGAGGAGAGCCAGCA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        418 GATTTCGGCGGTGGCGATTCCACGGATCTTGGTTCAGGATCAATAGGAGGAGAGCCAGCA 477

Qy        301 AGAACGTTGAAACGGCCGCGTCTAGTGTGGACGCCTCAGCTACACAAACGTTTCGTGGAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        361 GCGGTTGGACACTTAGGGATCAAAAACGCAGTTCCAAAGACTATAATGCAGCTTATGAGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        538 GCGGTTGGACACTTAGGGATCAAAAACGCAGTTCCAAAGACTATAATGCAGCTTATGAGC 597

Qy        421 GTTGAAGGATTGACTAGAGAGAACGTTGCGAGTCATCTTCAGAAATATCGTCTTTACCTT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        598 GTTGAAGGATTGACTAGAGAGAACGTTGCGAGTCATCTTCAGAAATATCGTCTTTACCTT 657

Qy        481 AGGAGAATGCAAGGCGGGAACGGTAACGGAATCACTGGAGGACACGTCATCGTCTCTGAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        658 AGGAGAATGCAAGGCGGGAACGGTAACGGAATCACTGGAGGACACGTCATCGTCTCTGAT 717

Qy        541 TCGGCTACTGATCGGCTATTTGCTAGCTCACCGGTTCCAGCTCATTTCTTGAGCCCGGAT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        718 TCGGCTACTGATCGGCTATTTGCTAGCTCACCGGTTCCAGCTCATTTCTTGAGCCCGGAT 777

Qy        601 TACTTGATGCCGCCATTAGAGCATTCGTATATGGGGAAACATGTGATTACGCAGCAAAAC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        778 TACTTGATGCCGCCATTAGAGCATTCGTATATGGGGAAACATGTGATTACGCAGCAAAAC 837

Qy        661 CAAGTGGTTCGTAATCTGAGGTATGAAGATTCGGAATATGGTCATGGTAGTATGAAGATG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        838 CAAGTGGTTCGTAATCTGAGGTATGAAGATTCGGAATATGGTCATGGTAGTATGAAGATG 897

Qy        721 CTTAAGCTCTTCCCTGCCGGAAATTAA 747
              |||||||||||||||||||||||||||
Db        898 CTTAAGCTCTTCCCTGCCGGAAATTAA 924


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gelvin, as applied to claim 9 above, and further in view of Billon et al (CRISPR-Mediated Base Editing Enables Efficient Disruption of Eukaryotic Genes through Induction of STOP Codons. Molecular Cell 67, 1068–1079, September 21, 2017).  
As analyzed above, the priority date for claim 11 is 10/31/2018. 
Claim 9 has been analyzed above.  
Claim 11 limits claim 9 and recites that the mutation is effected by use of CRISPR/Cas9.  
Gelvin teaches/anticipates the host plant and the specific mutation of claim 9, but do not teach the mutation is made by using CRISPR/Cas9, which is the only difference between Gelvin and instant application.  

Billon et al teach detailed method of using CRISPR/Cas9 to successfully make mutations of genes leading to stop codons that result in truncations of proteins (p1068, abstract; whole article). Billon et al particularly teach using such CRISPR/Cas9 to make genetically modified plant, successfully in rice, wheat and maize (p1077, left col, 3rd para).    
In this case, one ordinary skill in the art would have been motivated to use CRISPR/Cas9 as taught by Billon et al, or any method of making mutation/truncation, as functional equivalent of Gelvin et al, to achieve the same expected success.  
Therefore the invention would have been obvious to one ordinary skill in the art.


Response to Arguments
Indefiniteness 
	Applicant significantly amended claims, and argues that the amended claims are definite. 
	The present rejections are made to the amended and new claims.  

Double Patenting Over U.S. Pat. 10/150,969 
Applicant argues that the plant of claim 5 could be made by a different method than the methods of the '969 patent. 

There are generally two types of double patenting rejections. One is the "same invention" type double patenting rejection based on 35 U.S.C. 101 which states in the singular that an inventor "may obtain a patent." The second is the "nonstatutory-type" double patenting rejection based on a judicially created doctrine grounded in public policy and which is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from claims in a first patent.
The doctrine of nonstatutory double patenting also seeks to prevent the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). The submission of a terminal disclaimer in compliance with 37 CFR 1.321(c) or (d) to overcome a double patenting rejection ensures that a patent owner with multiple patents claiming obvious variations of one invention retains all those patents or sells them as a group. Van Ornum, 686 F.2d at 944-45, 214 USPQ at 767.

“Applicant reserves the right to file a Terminal Disclaimer if the claims are allowed and still rejected for double patenting.”
Examiner agrees that it would overcome the rejection.  

Sections 101 and 112 
Claims are amended to clarify that the mutated ortologs do not exist in nature, and argues that Sequences provided provide structure related to function. 
The argument is fully considered but not deemed persuasive.  
If ortologs exist in nature is not the reason for the rejection.  Because “use” is neither a structure nor a method step in a method claim, the claim is indefinite, and results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  A claim should claims a product, a method, or a composition.  

Declaration by Stanton Gelvin
It has been acknowledged and fully considered.  
Regarding the statement of CRISPR, it is claimed in claim 11, a new claim.  The claim has a different priority date as analyzed above. 
Regarding the statement that the product and method are not found in nature because the genes encoding the orthologs are mutated, if the mutant orthologs exist in nature is not the reason for the 112(b)-101 rejection as analyzed above.    

102(b) and 103 (a) rejections
The rejections are newly made. The rejection is thus non-final.  The arguments to the previous rejection is no longer applicable. 



Conclusion
No claim is allowed. 
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/Ashley K Buran/Primary Examiner, Art Unit 1662